86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas Robert SAGE, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3516.
United States Court of Appeals, Eighth Circuit.
Submitted May 30, 1996.Filed June 4, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Thomas R. Sage appeals from the District Court's1 order denying his 28 U.S.C. § 2255 (1994) motion as an abuse of the writ.   After carefully reviewing the record before us and the parties' briefs, we conclude the District Court's judgment was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Edward J. McManus, United States District Judge for the Northern District of Iowa